MASON, GRIFFIN & PIERSON, P.C.
101 Poor Farm Road

Princeton, NJ 08540

(609) 921-6543

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

 

IN RE:
WITHDRAWAL OF APPEARANCE OF ; OMNIBUS MOTION FOR
ROBERT J. DAVIDOW IN VARIOUS : WITHDRAWAL OF APPEARANCE

OPEN CASES : OF ROBERT J. DAVIDOW IN
: VARIOUS OPEN CASES

CASE NO. 20-21240-MBK
OMNIBUS MOTION FOR WITHDRAWAL OF APPEARANCE OF ROBERT J.
DAVIDOW IN VARIOUS OPEN CASES
NOW COMES Movant, Robert J. Davidow, Esquire, of Mason, Griffin & Pierson, PC,
to file this Omnibus Motion to Withdraw the Appearances of Robert J. Davidow of Phelan,

Hallinan, Diamond & Jones, PC, and in support hereof states as follows:

1, Movant, formerly of Phelan, Hallinan, Diamond & Jones, PC (hereinafter
referred to as the “Firm’’), entered his appearance on behalf of various servicers, banks and
investors that were clients of the firm. a true and correct copy of cases in which Movant is listed

as the attorney of record is attached to this instant motion as Exhibit “A.”

2. The Firm has ceased operations as of October 9, 2020. Movant is no longer

employed by the Firm, and is now employed with Mason, Griffin & Pierson, PC.
3. As a result, it is respectfully requested by both parties that Movant is withdrawn
as the attorney of record in the cases set forth in Exhibit A and that ECF notices are terminated

as of the date of the withdrawal.

WHEREFORE, Robert J. Davidow respectfully requests that this Court enter an Order
granting the withdrawal of Robert J. Davidow as the attorney of record in the cases set forth in

Exhibit A and that ECF notices are terminated as of the date of the withdrawal.

Respectfully submitted,

/s/ Robert J. Davidow

Robert J. Davidow, Esq. ID No. 010912013
MASON, GRIFFIN & PIERSON, P.C.

101 Poor Farm Road

Princeton, NJ 08540

Phone: (609) 921-6543

Fax: (609) 683-7978

EMAIL: r.davidow@mgplaw.com

 

Dated: November 23, 2020
